Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/21 has been entered.

Claim Objections
Claims 1-2, 4, 6-9, 11-15, 17, and 19-23 are objected to because of the following informalities:  Independent claims 1 and 12 have been amended to recite “a conventional dental compression” and “the convention dental impression”, however, the second recitation should recite “conventional” rather than “convention”.  Depending claims are objected to under the same rationale.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-2, 4, 6-9, 11-15, 17, and 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, it appears the “and” in “a need for the convention[al] dental impression having the final implant location and taken for said designing is eliminated” is superfluous, i.e. only a single need is being eliminated, the single step of taking the conventional dental impression having the final implant location, rather than two distinct steps/needs, as implied by the use of the word “and”.  Depending claims do not clarify this issue and are similarly rejected.
For purposes of applying prior art, the claim will be interpreted without the “and”, i.e. as a single need being eliminated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 11-15, 17, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0324598 A1 (hereinafter Bothorel) in view of U.S. Patent Application Publication 2018/0168780 A1 (hereinafter Kopelman) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0282567 A1 (hereinafter Nilsson).
	Regarding claim 1, the limitations “a method utilizing augmented visualization, the method comprising: obtaining one or more preoperative images of  a patient; responsive to the one or more preoperative images being a plurality of preoperative images, geometrically registering the plurality of preoperative images together based on common features or reference points in the plurality of preoperative images” is taught by Bothorel (Bothorel describes an augmented reality system for dental surgery, e.g. abstract, paragraphs 44-52, which includes obtaining a preoperative CBCT 3D volume image, e.g. paragraphs 44-45.)
	The limitation “providing a treatment plan including a planned implant location” is taught by Bothorel (Bothorel teaches that after acquiring the 3D image, an implant plan is developed which includes an implant location, e.g. paragraphs 46-48, 54, 55)
	The limitation “overlaying the (i) one or more preoperative image or geometrically registered preoperative images and (ii) the planned implant location on the patient such that they appear directly superimposed on target regions of the patient, the overlaying defining a positional relationship between the one preoperative image or geometrically registered preoperative images and the planned implant location” is taught by Bothorel (Bothorel teaches that the reconstructed volume image is combined with the planned implant image at the planned implant location to create a modified volume image of the implant plan, e.g. paragraphs 47, 48, 77, 78, i.e. defining a positional relationship between the preoperative image and the planned implant location.  Further, Bothorel teaches that a computer generated image 64 generated based on the modified volume image of the implant plan according to the current viewpoint of the observer is displayed in registration with the actual patient based on the field of view of the observer, e.g. paragraphs 49, 50, 58, 60, where displaying the image 64 in registration with the patient corresponds to overlaying the preoperative image and planned implant location on the patient such that they appear superimposed on the target regions, e.g. Bothorel describes registration as achieving the claimed superimposition in paragraph 43, and as shown in figure 6C, the image 64 based on the modified volume image of figure 6B is superimposed on the actual view of the patient 62 from figure 6A, including the planned implant location 34.)

    PNG
    media_image1.png
    343
    534
    media_image1.png
    Greyscale


 	The limitation “continuously updating, using a tracking device, the overlaid one preoperative image or geometrically registered preoperative images and the planned implant location in real time such that they appear directly superimposed on said target regions of the patient” is taught by Bothorel (Bothorel indicates that registration is continuously updated, e.g. paragraphs 50, 82, and that the HMD device worn by the practitioner performs relative tracking of the patient by identifying anatomical features and/or markers in the clinical environment, e.g. paragraphs 57, 60, 73-74, 78, 80-81, i.e. the HMD is a tracking device which continuously refreshes the displayed virtual view to maintain registration according to tracked HMD viewpoint changes relative to the patient.)
	The limitation “providing navigational instructions for creating a drilling hole based on (a) said positional relationship and (b) data tracking a clinical environment of the patient, data tracking a handpiece location relative to the clinical environment of the patient, and data tracking movements of the drill based on drill geometry data” is taught by Bothorel (Bothorel teaches that the drill handpiece is tracked relative to the clinical environment, e.g. paragraphs 51, 52, 61, 63, which may include tracking a marker 72 on the drill handpiece, e.g. paragraph 83, 91, figure 12.  As discussed above, the HMD performs continuous tracking of the clinical environment of the patient, e.g. based on marker(s) 68 attached to the patient, and the drill handpiece marker 72 may be tracked relative to the marker(s) 68, e.g. paragraphs 83, 91.  Also as discussed above, the planned drill hole of the implant plan may be displayed in registration with the patient based on the positional relationship of the planned drill hole and the preoperative 3D image, e.g. paragraph 58, figure 6C.  In addition to displaying the planned drill hole based on the claimed relationship, Bothorel teaches displaying navigational instructions to aid the practitioner, e.g. paragraphs 61-63, 71, 84-91, which are displayed when the drill is not aligned to the planned drill axis/position, as well as monitoring drill depth as the hole is being drilled, corresponding to tracking movements based on drill geometry data, i.e. based on the detected drill orientation and position relative to the planned drill orientation and position, and based on the current drill depth relative to the planned drill depth 24.)
	The limitation “providing navigational instructions for, responsive to creating the drilling hole, placing an implant into said drilling hole based on (a) said positional relationship and (c) data tracking a clinical environment of the patient, data tracking a handpiece location relative to the clinical environment of the patient and data tracking movements of the implant driver based on driver geometry data” is not explicitly taught by Bothorel (Bothorel does not describe using the system for placing an implant into the hole.)  However, this limitation is suggested by Kopelman (Kopelman describes an augmented reality system for dental surgery, analogous to Bothorel’s, e.g. abstract, paragraphs 129-143, including providing augmented reality navigational guidance for a dental tool being used for drilling and implant insertion, i.e. paragraph 136 “The dental procedure facilitator 176 may process the treatment plan 186 and the image data 162 to determine graphics to embed in the visual overlay 164 for facilitating the dental operation. Such graphics may include graphics indicating tooth material to be removed, an area to be drilled, a location on a tooth to place an attachment, and so on. Such graphics may additionally or alternatively indicate an ideal position and/or orientation for a dental tool to perform a dental procedure such as drilling or grinding. Graphics showing the ideal position/orientation for a dental tool may be used by moving the dental tool until the dental tool as seen by the dental practitioner through the AR display is collocated with the graphical indication for the position and orientation in the AR display. Graphics may additionally or alternatively indicate an insertion path for an implant, cap or bridge. These graphics may be added to the visual overlay 164 and superimposed over a view of an oral cavity as seen by a dental practitioner through an AR display.”  Kopelman teaches that a system providing augmented reality navigational guidance by showing the ideal position/orientation for a dental tool for collocation by the practitioner for performing a drilling procedure, can additionally be used for indicating an insertion path for an implant.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system to provide navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, because this would aid the practitioner in installing the implant in the same way as it aids the practitioner in drilling the hole, i.e. instead of relying on their own viewpoint and spatial cognition, the practitioner would be able to determine that the implant is aligned with the planned insertion path by collocating the tool to the AR overlay.  In the combination, Bothorel’s system would provide guidance for installing the implant analogously to the guidance provided for drilling the hole, as discussed above with respect to the first providing step, except that the tool would be inserting an implant with a driver instead of drilling with a drill bit, i.e. based on the same relationship, patient environment tracking, handpiece tracking, driver tracking based on driver geometry data.
The limitation “further comprising: responsive to placing the implant into said drilling hole, determining a final location of the implant by capturing geometric information about the placed implant said capturing being devoid of a conventional dental impression; and designing, responsive to the capturing, a restoration based on the final implant location, such that a need for the conventional dental impression having the final implant location taken for said designing is eliminated” is not explicitly taught by Bothorel in view of Kopelman (As discussed above, Bothorel’s system modified in view of Kopelman provides augmented reality navigational guidance for a practitioner performing hole drilling and implant insertion procedures based on a treatment plan specifying a planned implant location, but neither teaches determining a final implant location and designing a restoration based thereon.)  However, this limitation is suggested by Paley in view of Nilsson (Paley teaches a system for real time display of intra-orally acquired 3D dental data, e.g. abstract, including a preparation process which involves iteratively preparing, scanning, and analyzing a tooth surface to reefing a surface preparation, i.e. paragraph 65, as part of a user interface which allows a dentist to select a restoration to be performed, analyze a prepared surface, and then perform the restoration, e.g. paragraphs 58-67.  That is, Paley teaches iteratively preparing, scanning, and analyzing a tooth surface using a user interface for designing a restoration, e.g. paragraph 63-65.  Further, Nilsson describes a system for planning a dental restoration, e.g. abstract, and indicates that when the final/actual dental implant position is not the planned/desired implant position, a further impression may be acquired to determine the actual position and orientation of the implant, and then allowing the dentist to adjust the restoration plan in view of the actual implant position, i.e. paragraph 105.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system, providing navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, to include Paley’s restoration user interface and iterative preparation, scanning, and analysis technique in order to allow the dentist/practitioner to account for any change between a planned/desired implant location and the actual/final implant location in designing the restoration, as suggested by Nilsson.  In the combination, Bothorel’s CBCT scanner device could be used to update the 3D image of the patient after each preparation step, i.e. after drilling and after installing the implant, as taught by Paley, where the user interface would be modified in view of Paley and Nilsson to allow iteratively updating the 3D image, analyzing the model with respect to the restoration plan, and performing further preparation as taught by Paley and/or performing further adjustment to the restoration plan if the actual position of the implant does not match the planned position of the implant as taught by Nilsson.
	Regarding claim 2, the limitation “wherein said overlay is done through a display” is taught by Bothorel (Bothorel uses a head mounted display device to present the overlay, e.g. paragraph 57.)
Regarding claim 4, the limitation “wherein the geometric information is obtained from one or more postoperative images of the treatment region” is taught by Bothorel as modified in view of Paley (As discussed in the claim 1 rejection above, Paley teaches updating the 3D virtual model using the scanner, i.e. after the implant is implanted, Paley teaches performing additional scanning to update the 3D virtual image, e.g. paragraphs 62-65, where Bothorel’s CBCT scanner capturing an updated 3D volume image taken after the implant is implanted corresponds to a postoperative image of the treatment region.)
Regarding claim 6, the limitation “wherein the preoperative images include X-Ray scan data, intra-oral scan data, and/or facial scan data” is taught by Bothorel (Bothorel uses a 3D image created from a CBCT scan, which is generated based on X-ray scan data, e.g. paragraphs 3, 44, 45, 53)
Regarding claim 9, the limitation “wherein the treatment plan has information about the planned implant location which includes an optimal bore hole for the implant” is taught by Bothorel (Bothorel indicates that the implant plan includes a hole and drill path, which is determined by a practitioner based on the 3D virtual model, e.g. paragraphs 4, 46-48, 54, 55, and superimposed on the practitioner’s field of view, e.g. paragraphs 49, 58.  The bore hole determined by the practitioner is optimized in consideration of the 3D virtual model as is known in the art, e.g. paragraphs 3-4, i.e. determined with consideration of nearby teeth, roots, sinus, blood vessels and nerves, as well as thickness of the bones.)
Regarding claim 11, the limitation “wherein the navigational instructions are in visual, auditory and/or haptic forms” is taught by Bothorel (Bothorel teaches the use of visual navigational instructions, e.g. paragraphs 58, 61, 85-91, figures 6, 7, 13, showing various visual navigational display elements aiding the practitioner in aligning the tool to the planned orientation and position to begin drilling.  Further, although not required by the claim or the above modification in view of Kopelman, it is noted that Kopelman, paragraphs 144-145 suggests that navigational instructions can be provided using haptics gloves.)
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 14, the limitation “wherein the tracking device is configured to offer real-time position data for a precise location and orientation of images and objects in a common coordinate system” is taught by Bothorel (Bothorel teaches that the tracking is used to maintain registration of the overlay in real-time, e.g. paragraphs 43, 50-52, 58, 61, where maintaining registration corresponds to achieving superposition of the virtual image elements and their corresponding physical objects in a common coordinate system, e.g. paragraphs 43, 58, 60, figure 6C.)
Regarding claim 15, the limitation “wherein the tracking device is sensor based and/or vision based” is taught by Bothorel (Bothorel teaches the use of vision based tracking, e.g. paragraphs 61, 74.) 
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.
Regarding claim 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.

Claims 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0324598 A1 (hereinafter Bothorel) in view of U.S. Patent Application Publication 2018/0168780 A1 (hereinafter Kopelman) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0282567 A1 (hereinafter Nilsson) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication 2018/0165818 A1 (hereinafter Tsai).
Regarding claim 7, the limitation “wherein the geometric registration is autonomous” is not explicitly taught by Bothorel (Bothorel, e.g. paragraphs 3, 4, 44, 45, 53, teaches the use of a preoperative 3D volume image, i.e. the claimed one preoperative image alternative, and that the 3D volume image may be generated by combining a set of 2D preoperative projection images, but does not teach that the 2D preoperative images are combined by registering the images based on common features or reference points.)  However, this limitation is taught by Tsai (Tsai teaches that a more accurate model of a patient can be generated by combining a 3D CBCT volume image with an intra-oral scanned surface model image, e.g. abstract, paragraphs 56, which includes acquiring preoperative surface and volume images, e.g. paragraphs 60-68, and performing registration to align the images using common features such as landmarks characteristic of specific teeth, e.g. paragraphs 57, 58, 84-114.  Tsai describes the registration in detail as being performed by a practitioner, but also indicates that the process can be performed automatically using algorithms, e.g. paragraphs 58, 96, 100, 112.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system, providing navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, including Paley’s restoration user interface and iterative preparation, scanning, and analysis technique allowing the dentist/practitioner to account for any change between a planned/desired implant location and the actual/final implant location in designing the restoration, as suggested by Nilsson, to use Tsai’s combined 3D model in place of Bothorel’s 3D CBCT image because Tsai teaches that the model combining intra-orally captured surface data with volumetric CBCT image data leads to a more accurate model than the CBCT image data alone, e.g. paragraph 56.  As noted above, Tsai teaches that generating the combined 3D model relies a registration process which can be performed automatically by the computer.
Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above, i.e. as discussed in the claim 7 rejection above, Tsai teaches performing registration to align the images using common features such as landmarks characteristic of specific teeth, e.g. paragraphs 57, 58, 97, 98.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claim 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.

Response to Arguments
Applicant’s arguments, see page 7, filed 8/20/21, with respect to 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn. 
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.
Applicant asserts that “to create a drill hole, only information about a drill is used”, and cites paragraphs 61-63 only in support of this assertion.  As explained in the rejection: Bothorel teaches that the drill handpiece is tracked relative to the clinical environment, e.g. paragraphs 51, 52, 61, 63, which may include tracking a marker 72 on the drill handpiece, e.g. paragraph 83, 91, figure 12.  As discussed above, the HMD performs continuous tracking of the clinical environment of the patient, e.g. based on marker(s) 68 attached to the patient, and the drill handpiece marker 72 may be tracked relative to the marker(s) 68, e.g. paragraphs 83, 91.  Also as discussed above, the planned drill hole of the implant plan may be displayed in registration with the patient based on the positional relationship of the planned drill hole and the preoperative 3D image, e.g. paragraph 58, figure 6C.  In addition to displaying the planned drill hole based on the claimed relationship, Bothorel teaches displaying navigational instructions to aid the practitioner, e.g. paragraphs 61-63, 71, 84-91, which are displayed when the drill is not aligned to the planned drill axis/position, as well as monitoring drill depth as the hole is being drilled, corresponding to tracking movements based on drill geometry data, i.e. based on the detected drill orientation and position relative to the planned drill orientation and position, and based on the current drill depth relative to the planned drill depth 24.  Rather than identify any supposed error in the mapping of the rejection, Applicant’s remarks simply assert that only information about a drill is used, which is plainly impossible when Bothorel is describing a system for displaying the information from the implant plan in registration with the patient’s mouth, which is not possible to achieve without at least relying on information from the implant plan, and information regarding the location of the patient’s mouth relative to the drill, and as explained in the rejection, Bothorel achieves registration based on tracking markers attached to the patient within the clinical environment, the moving location of the drill relative to the patient in the clinical environment, the treatment plan, and the drill geometry.  Similarly, Applicant’s remark that the implant plans aren’t shown in Bothorel’s figures 6 and 7 does not provide any rationale to contradict the mapping of the rejection, and does not suggest how Bothorel could overlay the planned implant location from the implant plan in registration with the patient without relying on the information provided by the implant plan.  As Applicant’s assertions lack any evidentiary support or non-conclusory rationale, Applicant’s assertions cannot be considered persuasive.
With respect to the combination of references previously applied in the claim 3 rejection, Applicant asserts that Paley does not mention that “surface preparation” corresponds to an implant.  Applicant’s remarks do not provide any rationale as to why one of ordinary skill in the art would not recognize Paley’s system as being applicable to a dental implant operation, while still being applicable to analogous prosthetic installation operations “such as a crown, a bridge, a veneer, an inlay, an onlay, or the like” as described in paragraph 63.  That is, one of ordinary skill in the art would reasonably recognize that operations and procedures performed to install an implant as part of a dental restoration procedure are within the scope of Paley’s dental restoration procedures, and Applicant’s remarks offer no reasoning or evidence to the contrary.  Therefore, Applicant’s remarks cannot be considered persuasive.
With respect to Nilsson, Applicant’s remarks do not actually address the combination applied in the rejection of now cancelled claim 3.  That is, as explained in said rejection, page 13 of the 3/30/21 Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system, providing navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, to include Paley’s restoration user interface and iterative preparation, scanning, and analysis technique in order to allow the dentist/practitioner to account for any change between a planned/desired implant location and the actual/final implant location in designing the restoration, as suggested by Nilsson.  In the combination, Bothorel’s CBCT scanner device could be used to update the 3D image of the patient after each preparation step, i.e. after drilling and after installing the implant, as taught by Paley, where the user interface would be modified in view of Paley and Nilsson to allow iteratively updating the 3D image, analyzing the model with respect to the restoration plan, and performing further preparation as taught by Paley and/or performing further adjustment to the restoration plan if the actual position of the implant does not match the planned position of the implant as taught by Nilsson.  That is, while Applicant’s remarks comment that Nilsson relies on conventional dental impressions, which “is the exact opposite” of the recitation of claim 1, the combination applied to the claims does (and did) not rely on Nilsson’s use of conventional dental impressions, but rather, that Bothorel’s system is modified to include Paley’s interface and iterative preparation, scanning, and analysis technique to account for changes between a planned/desired implant location and the actual/final implant location and the actual/final implant location in designing the restoration, as suggested by Nilsson, which would result in a combined system in which the user interface would allow iteratively updating the 3D image, analyzing the model with respect to the restoration plan, and performing further preparation as taught by Paley and/or performing further adjustment to the restoration plan if the actual position of the implant does not match the planned position of the implant as taught by Nilsson.  Therefore, Applicant’s argument cannot be considered persuasive because the previously applied rejection of claim 3, now applied to claim 1, did not rely on Nilsson’s conventional dental impression, but rather on Paley’s iteratively updated 3D image scanning and model analysis, along with Nilsson’s suggestion of performing further adjustment to the restoration plan if the actual position of the implant does not match the planned position of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/           Primary Examiner, Art Unit 2619